Citation Nr: 0534754	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-17 384	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back disorder 
as secondary to a service-connected left foot disability.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the base of the left fifth metatarsal, currently 
evaluated 10 percent.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.  

Although the RO adjudicated the issue concerning a back 
disorder on the merits, the Board is required first to 
determine whether new and material evidence has been 
presented when, as here, a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Therefore, the 
issue on appeal concerning this claim is as stated.

The claim for an increased rating for residuals of a fracture 
of the base of the left fifth metatarsal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  


FINDINGS OF FACT

1.  A rating decision in January 1981 denied service 
connection for a back disorder as secondary to the veteran's 
service-connected left foot disability.  He was notified of 
that decision and did not file a notice of disagreement (NOD) 
within one year, in response, to initiate an appeal.  

2.  Evidence added to the record since that January 1981 
decision concerning the issue of service connection for a 
back disorder as secondary to the veteran's service-connected 
left foot disability is cumulative of evidence already on 
file and does not relate to an unestablished fact necessary 
to substantiate this claim.  The evidence does not raise a 
reasonable possibility of substantiating this claim.  




CONCLUSION OF LAW

Evidence received since the January 1981 rating decision, 
which denied the veteran's claim for service connection for a 
low back disorder secondary to the veteran's service-
connected residuals of a fracture of the base of the left 
fifth metatarsal, is not new and material and the claim is 
not reopened; the January 1981 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the October 2002 and July 2004 statements of the 
case, the February 2005 supplemental statement of the case, 
and the April 2002, October 2003, and July 2005 RO letters to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  Thus, he may be considered to have 
been advised to submit any pertinent evidence in his 
possession.  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005).  Finally, the Board notes that records of VA and 
private treatment through December 2004 have been obtained, 
and that the veteran has been afforded two VA compensation 
examinations.  The veteran has not identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Therefore, the Board finds that the duty 
to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II, in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claim on appeal subsequent to the passage of the VCAA and 
the modifications to 38 U.S.C.A. § 5103(a) therein.  Finally, 
the veteran's claim was reconsidered on several occasions, 
most recently in February 2005, in light of additional 
evidence that was received.  Therefore, the Board finds no 
evidence of prejudicial error in proceeding to a decision on 
the merits in the present case.  See Mayfield, supra.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This includes situations 
where a service-connected disability chronically aggravates a 
condition that is not service connected.  But compensation is 
only payable for the resulting additional disability, over 
and beyond that existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case (SOC), whichever is later, a 
rating determination is final and binding on the veteran 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record shows that a rating decision in January 1981 
denied service connection for a back condition as proximately 
due to service-connected residuals of a fracture of the left 
fifth metatarsal.  The veteran was notified of that decision 
and did not file a notice of disagreement within one year, in 
response, to initiate a timely appeal.  The basis for the 
RO's decision was that the evidence did not establish a 
relationship between the two disabilities.  

The evidence that was of record at the time of the January 
1981 decision included the veteran's service medical records 
and VA clinic reports dated from July 1980 to November 1980.  

The service medical records did not show any evidence of 
complaints or pertinent clinical findings indicative of a 
back disorder.  The 1980 VA treatment records reflect 
complaints of low back pain extending into the veteran's left 
leg for the previous two to three years.  No examiner even 
suggested that the back disorder resulted from the veteran's 
service-connected left foot disability.  

Evidence added to the record since January 1981 consists 
primarily of VA and private treatment records dated from 
November 2001 through December 2004 and the reports of VA 
compensation examinations in March 2002 and April 2002.  

The VA treatment records show frequent visits for evaluation 
of bilateral leg pain and paresthesias.  Examiners assigned 
varying diagnoses, including neuropathy and fibromyalgia.  
One examiner in January 2003 noted that the veteran's gait 
was non-antalgic, although he complained of pain in the soles 
of both feet when walking.  An examiner in October 2003, 
however, noted that his gait was "just slightly antalgic."  
X-rays and nerve conduction studies failed to disclose a 
definite etiology for the veteran's complaints.  However, no 
examiner suggested or even considered that the veteran's low 
back complaints might possibly be proximately due to his 
service-connected left foot disability.  

The veteran underwent VA examinations in March 2002 and April 
2002 to evaluate his service-connected left foot disability.  
The only gait abnormality noted by those examiners was 
reported back and leg pain on ambulation and an inability to 
walk on his toes due to pain.  Both examiners reported the 
veteran's request that they note his back and leg complaints, 
as well as the veteran's opinion that his left foot 
disability caused his back condition.  Neither examiner, 
however, expressed any medical opinion concerning the 
etiology of the veteran's back complaints.  

A private chiropractor wrote in December 2004 (the letter was 
dated in December 2005, but was date-stamped as having been 
received in January 2005) that the veteran's sciatica and 
paresthesias were directly related to his lumbar 
subluxations.  He did not comment on any relationship between 
the back disorder and the veteran's service-connected left 
foot disability.  

In this case, the question is whether new and material 
evidence has been presented since the January 1981 rating 
decision to reopen the veteran's claim.  The additional 
evidence, however, contains no new information concerning the 
basis for the prior denial.  The additional evidence shows 
nothing more than continued treatment and evaluation for the 
veteran's low back complaints.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records 
describing veteran's current condition are not material to 
issue of service connection and are not sufficient to reopen 
claim for service connection based on new and material 
evidence.).  


No examiner has even suggested an etiological link between 
those complaints and the veteran's service-connected left 
foot disability.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  The additional 
evidence is basically cumulative of evidence previously of 
record and is also not material, inasmuch as it does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  

The veteran has theorized that his low back disorder resulted 
from an abnormal gait due to his favoring his service-
connected left foot disability.  The Board would point out 
that persons without medical training are not competent to 
comment upon medical observations or to make medical 
diagnoses; such statements in this regard-by the veteran, 
his representative or others-are therefore insufficient to 
suggest a link between his back and left foot disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, merely reiterating previously made arguments, 
without this independent verification, is insufficient 
grounds to reopen his claim.  Cf. Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

While the veteran's representative, in December 2005, argued 
that the veteran is entitled to an examination to obtain a 
medical nexus opinion, in the absence of medical evidence 
even suggesting a nexus between the claimed condition and the 
service-connected disability, VA has no obligation to obtain 
such a medical opinion pursuant to 38 U.S.C.A. § 5103A(d).  
See also 38 C.F.R. § 3.150(c)(4)(iii).  See, too, Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  

In the absence of new and material evidence, therefore, the 
Board concludes that the January 1981 rating decision is 
final and that the veteran's claim is not reopened.  The 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

The petition to reopen the claim for service connection for a 
low back disorder as secondary to the service-connected left 
foot disability is denied.


REMAND

The Board sees that a rating decision in June 2003 increased 
the rating for residuals of a fracture of the base of the 
left fifth metatarsal to 10 percent, retroactively effective 
from the date of receipt of the veteran's claim for a higher 
rating.  But prior to that rating decision, he had perfected 
an appeal of the RO's initial denial of such an increase.  
Because there has been no clearly expressed intent on his 
part to limit his appeal to a specified disability rating, VA 
is required to consider all potentially available ratings for 
this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (a veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).  
Accordingly, this issue remains in appellate status.  
Nevertheless, a significant amount of additional medical 
evidence was added to the record following the June 2003 
rating decision and the evidence is relevant to the increased 
rating issue.  Importantly, though, the RO has not 
subsequently considered the increased rating issue with 
regard to the additional evidence and has not issued a 
supplemental statement of the case on this issue.   38 C.F.R. 
§ 19.31(b)(1) (2005).  

Accordingly, to avoid prejudicing the veteran and to accord 
him due process, a Remand is required to permit the RO to 
evaluate the veteran's increased rating claim considering the 
additional evidence.  



Therefore, this claim is REMANDED to the RO (via the AMC) for 
the following development and consideration:

Review the veteran's claim for an 
increased rating for residuals of a 
fracture of the base of the left fifth 
metatarsal, considering all evidence 
added to the record since the October 
2002 statement of the case (SOC).  
If this claim is not granted to his 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
addressing this additional evidence and 
give them an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  By this REMAND, the Board intimates 
no opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


